Title: From James Madison to Thomas Jefferson, 23 August 1809
From: Madison, James
To: Jefferson, Thomas


Dear SirMontpellier Aug. 23. 1809
Mr. & Mrs. Gallatin reached us on saturday last; and in fulfilment of their promise to you propose to set out for Monticello, tomorrow morning. We are preparing to accompany them. I see by the papers that Mr Smith has probably recd. dispatches from Mr. Pinkney, by a late arrival; but being in Baltimore, I have not yet heard from him on the subject. The newspaper dates from London were not later than the 3d. July; of course give nothing from the Continent. It appears only, in confirmation of late accts. that Russia as well as Holland adhere with rigor to the means of excluding B. Trade. Colonial produce, even Dutch in neutral vessels, is to be warehoused in Holland. Yrs. with truest affection
James Madison
